Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 06/17/2021 has been entered and carefully considered.
Claims 1-17 have been cancelled.
Claims 18-32 have been added.
Response to Arguments
Applicant’s arguments filed on 06/17/2021, with respect to claims 8 and 13 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejection of claims 8 and 13 has been withdrawn.
Reasons for Allowance
Claims 18-32 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 18, 27, 29, 31 are allowable over the prior art of record because none of the prior art teach a demand monitoring device which monitors an amount of electric power received by a consumer in which a distributed power source is installed and that self-consumes electric power generated by the 
Claims 24, 28, 30, 32 are allowable over the prior art of record because none of the prior art teach a demand monitoring method for monitoring an amount of electric power received by a consumer in which a distributed power source is installed and that self-consumes electric power generated by the distributed power source,  and a creation unit creating a graph ... , the graph showing (i) an amount of electric power received by the consumer until a current time, (ii) the planned value for an amount of received electric power from the current time onward, the planned value being calculated by the plan calculation unit, and (iii) a target electric power amount based on contract electric power of 
Claims 19-23 and 25-26 are considered allowable based on their respective dependence on allowed claims 1 and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:30am – 4:00pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN H LE/Primary Examiner, Art Unit 2862